Citation Nr: 0925148	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In the October 2007 substantive appeal, the Veteran requested 
to have a hearing.  The hearing was scheduled for June 2008; 
however, the Veteran failed to report.  Accordingly, his 
hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 
20.704(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a total disability rating based on 
individual unemployability.  The Veteran is service connected 
for dorsolumbar paramyositis, herniated nucleous pulposus L4-
L5, rated 60 percent disabling.  Therefore, the Veteran is 
eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  38 C.F.R. 
§ 4.16(a) (2008).

The Board finds that additional development of the evidence 
is required to analyze the Veteran's claim for TDIU.

In reviewing the file, the Board notes that the Veteran's 
most recent VA disability examination was conducted almost 
three years ago in 2006.  The Board finds the examination is 
too old to adequately reflect the current severity of the 
Veteran's disability.  The Board also notes that the 
examination report does not contain an assessment of the 
impact of the service-connected disability upon the Veteran's 
ability to engage in employment, other than to note that the 
Veteran had been unemployed and that the Veteran attributed 
his unemployment to his back pain and his inability to sit, 
stand, or stay in one position for long periods of time.  
Such a report is not adequate to resolve the claim for 
unemployability benefits.

Given the foregoing, the Veteran should be scheduled for an 
appropriate VA examination for the purpose of determining the 
impact the Veteran's service-connected back disability has on 
his ability to engage in a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file 
any updated treatment records.

2.  Schedule the Veteran for a VA 
examination to determine the current 
level of severity of his service-
connected dorsolumbar paramyositis, 
herniated nucleous pulposus L4-L5.  
Provide the Veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on the claim. 

The Veteran's claims folder must be 
made available to and reviewed by the 
examiner.  Following the examination, 
the examiner should address the 
following:

a)  Describe all symptoms caused by the 
service-connected dorsolumbar 
paramyositis, herniated nucleous 
pulposus L4-L5, as well as the severity 
of each symptom.

b)  List any side effects the Veteran 
has from the medication taken for his 
service-connected disability, and 
identify all side effects that affect 
his ability to obtain and/or retain a 
substantially gainful occupation.

c)  State whether the Veteran's 
service-connected dorsolumbar 
paramyositis, herniated nucleous 
pulposus L4-L5, prevents him from 
obtaining or retaining a substantially 
gainful occupation.  

Specifically, the examiner should 
describe what types of employment 
activities would be limited due to the 
Veteran's service-connected disability 
and any associated disorder, bearing in 
mind his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice-connected disorders.

3.  Thereafter, the RO should review 
the examination report to ensure that 
it complies with the terms of this 
remand.  If it is inadequate, the 
report should be returned to the 
examiner for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above and 
any additional development of the 
evidence that the RO may deem 
necessary, the RO should review the 
record and readjudicate the issue.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

